Citation Nr: 1823529	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine injury, C6-C7, with pinched nerves.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  






INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1981 to July 2005.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Columbia, South Carolina Regional Office of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this claim must be remanded to obtain a VA examination.

VA must provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, and the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is low.  McLendon, 20 Vet. App. at 83.

Here, the Veteran has asserted that he currently suffers from a cervical spine disability due to an in-service injury to his neck and right shoulder in 1994 when he stumbled from an airplane step while carrying a 120 pound pack of parachutes.  Indeed, the Veteran was service-connected for right shoulder impingement syndrome and tendinitis, in relation to this event, in July 2011.  The medical evidence demonstrates that the Veteran began reporting pain in his neck in January 2010.  In June 2010, an orthopedic specialist noted that the Veteran complained about his right shoulder and neck, but that his neck "actually seems to be the problem," that "right lateral neck bending and rotation seems to be the most uncomfortable," and that an MRI scan shows degenerative outlet changes at C6-7 on the right side, which would reflect pain down his arm.  The Veteran was referred to another specialist who found that the Veteran is a candidate for an anterior cervical discectomy and fusion of the C6/C7 level, and who noted that cervical injection treatment is not appropriate because of the Veteran's "demonstrable weakness." 

In a July 2012 VA examination in conjunction with a claim for an increased initial rating for the right shoulder, the examiner identified arthritis in the Veteran's right clavicle or scapula, but he did not provide any discussion about how it is or is not linked to the Veteran's right shoulder injury. 

The Veteran provided a nexus opinion from his specialist, dated September 2012, explaining that "it is quite reasonable that the patient's shoulder and neck injury from 1994 is the initial source of the patient's right shoulder pain as well as right upper extremity dysesthesias and weakness;" and he reiterated his 2010 recommendation that the Veteran undergo surgical decompression and fusion at the level of C6-7.  Moreover, he stated "with reasonable medical certainty" that the patient's symptoms are consistent with his 1994 injury.  It is unclear to what extent the "symptoms" to which he refers encompass those related specifically to the Veteran's neck injury. 

Based on the foregoing, the Board finds that the low threshold to trigger VA's obligation to provide a VA examination with regard to the Veteran's cervical spine disability has been met.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA records pertaining to the Veteran's treatment for his neck or shoulder disabilities and associate them with the claims file.
2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  Then, attempt to obtain those records if the Veteran provides the appropriate authorization, and associate the records with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and attempts to acquire those records should be documented in the claims file.  The Veteran may choose to submit any additional records himself.

3.  Then, schedule the Veteran for an examination with a qualified VA examiner to clarify the nature and etiology of his neck disability.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner and such review must be noted in the examination report.  The examiner must do the following: 

Identify any current neck disabilities. 

Second, provide an opinion regarding whether it is at least as likely as not (50 percent possibility or greater) that any neck disability began during or was caused by the Veteran's active duty service, or manifested within one year of service separation.

Third, provide an opinion regarding whether it is at least as likely as not (50 percent possibility or greater) that the Veteran's neck disability was caused or aggravated beyond its natural progression by the Veteran's service connected right shoulder impingement syndrome and tendinitis. 


The examiner must specifically consider and comment on: 

(a)  The Veteran's contention that his neck was injured in 1994 after stumbling off of an airplane step while carrying a pack of parachutes that jerked his neck and shoulder; and

(b)  The September 2012 nexus letter in which a specialist stated "with reasonable medical certainty" that the Veteran's symptoms are consistent with his 1994 injury.

The examiner must provide a detailed rationale for each opinion generated with citations to the record if needed.

4.  To help avoid future remand, ensure that all requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




